Order entered October 26, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00409-CR
                                       No. 05-15-00410-CR

                                ERIC JAMES BALLOU, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                    Rockwall County, Texas
                         Trial Court Cause Nos. CR15-0124, CR15-0125

                                             ORDER
        The Court REINSTATES the appeals.

        On October 5, 2015, we ordered the trial court to make findings regarding why

appellant’s briefs had not been filed. On October 21, 2015, we receive extensions motions for

both cases. On October 21, 2015, we received appellant’s brief in cause no. 05-15-00410-CR

and on October 22, 2015, we received appellant’s brief in cause no. 05-15-00409-CR.

Accordingly, we conclude findings are no longer necessary and we VACATE the October 5,

2015 order to the extent it requires findings.

        We GRANT the October 21, 2015 extension motions and ORDER appellant’s briefs

filed as of the date of this order.
       We DENY as moot appellant’s October 6, 2015 extension motions that were filed,

without briefs, while the appeals were abated.



                                                 /s/   ADA BROWN
                                                       JUSTICE